The Ashland Building & Loan Company brought this action originally 'in the Cuyahoga Common Pleas against Mary S. Kerman et for foreclosure of a mortgage and for personal judgment on a note.
It appears that Kerman had been granted a construction loan for $12,500 by the Cleveland Discount Company and that a note for this amount and a mortgage seeking the same had been executed. The Discount Company paid $10,618 on said loan and then negotiated the note and its security to the Ashland^ Buildig & Loan Co. In the meantime a receiver had been appointed for the Cleveland Discount Company.
The Common Pleas decreed foreclosure and rendered personal judgment against Kerman for $10,618.
The Court of Appeals rendered judgment for the full amount called for by the note.
Kerman in the Supreme Court contends:
1. That the note was not complete on its face because of certain provisions contanied therein specifying the terms of the mortgage, thereby maknig it non-negotiable.
2. That the Building & Loan Company is not a bona fide holder in due course because under the law in a transaction of this kind the status of the transaction is known to the transferee.